UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7716


COLLINS S. WILSON,

                Petitioner - Appellant,

          v.

MIKE HARDEE,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cv-00272-JAB-JEP)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Collins Stephanie Wilson, Appellant Pro Se.  Mary Carla Babb,
Assistant Attorney General, Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Collins       S.    Wilson     seeks     to    appeal         the    district        court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                        The

order is not appealable unless a circuit justice or judge issues

a   certificate          of    appealability.             28    U.S.C.         § 2253(c)(1)(A)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

      When    the    district        court    denies       relief         on   the   merits,    a

prisoner      satisfies           this     standard            by     demonstrating          that

reasonable      jurists          would     find      that       the       district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                          When the district court

denies     relief         on     procedural         grounds,         the       prisoner       must

demonstrate     both          that   the     dispositive            procedural       ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Wilson has not made the requisite showing.                           Accordingly, we deny

a   certificate      of        appealability        and   dismiss         the    appeal.        We

dispense      with       oral     argument     because          the       facts      and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3